Case 3:17-cv-00687-DWD Document 85 Filed 10/08/20 Page 1 of 2 Page ID #305




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BILLY RAY WOODARD,
    #N87909,

                           Plaintiff,

    v.                                                  Case No. 17-cv-687-DWD

    DR. CASEY, et al.,

                           Defendants.

                                                ORDER

DUGAN, District Judge:

         This matter is before the Court on the motion for out-of-pocket expenses (Doc. 82)

filed by Attorney John R. Clemons. Attorney Clemons seeks reimbursement of $950.161

in expenses.

         The Plan for Administration of the District Court Fund Section 2.6 authorizes any

District or Magistrate Judge to approve a request for up to $5,000 via signed Order. Here,

the undersigned finds the expenses to be reasonable and thus GRANTS the motion

(Doc. 82). Pursuant to the Plan for the Administration of the District Court Fund, the




1
  The Court notes that Mr. Clemons initially seeks reimbursement in the amount of $950.16 (Doc. 82, p. 1).
At the conclusion of his pleading, however, Mr. Clemons seeks reimbursement in the amount of $964.96
(Doc. 82, p. 2). The latter appears to be a typographical error. The receipts attached to the pleading support
Mr. Clemons request for reimbursement in the amount of $950.16.

                                               Page 1 of 2
Case 3:17-cv-00687-DWD Document 85 Filed 10/08/20 Page 2 of 2 Page ID #306




Clerk of Court is ORDERED to pay Attorney John R. Clemons in the amount of nine

hundred fifty dollars, and sixteen cents ($950.16), representing the out-of-pocket

expenses reasonably incurred to date in this case by Plaintiff’s court-assigned counsel.

       The Court advises Mr. Clemons that, if this matter proceeds and Mr. Clemons

seeks additional reimbursement for expenses associated with trial, no more than $5000.00

in out-of-pocket expenses may be reimbursed. Finally, the Court thanks Mr. Clemons for

his service to date in this action.

       IT IS SO ORDERED.

       DATED: October 8, 2020


                                                DAVID W. DUGAN
                                                United States District Judge




                                      Page 2 of 2
